REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 22, 2022 has been entered. Following entry of applicant’s amendment, claims 1-3 are pending.

Allowable Subject Matter
Claims 1-3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding the claimed terms, the examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the examiner must interpret the claimed terms as found in applicant’s specification. Clearly, almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest art of record, the combination of Witchey/Latorre/Raduchel, discloses as previously discussed. However, Witchey/Latorre/Raduchel does not teach at least the following limitations: "construct a healthcare claims file pointer to be inserted into the blockchain, wherein the healthcare claims file pointer is constructed at least in part using a fast healthcare inoperability resources uniform resource identifier (FHIR URI) that is an exact query to access all healthcare claims files a first payer is authorized to access associated with the healthcare claim a first payer is authorized to access; add a hash key, generated upon insertion of the healthcare claims file pointer into the blockchain, to the healthcare claims file, wherein the hash key comprises at least in part a link to the FHIR URI” and “receive from a first payer one or more GET requests comprising parameters to query all documented medical records from the blockchain, the parameters comprising the payer ID, and the hash key that includes the link to the FHIR URI that is the exact query to access all healthcare claims files the first payer is authorized to access associated with the healthcare claim, wherein the hash key is obtained from the healthcare claims file.” Moreover, the missing claimed elements from Witchey/Latorre/Raduchel are not found in a reasonable number of references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571)270-3025. The examiner can normally be reached Monday through Friday, 9 a.m. to 4:30 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at telephone number (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of a published application may be obtained from Patent Center. Status information for unpublished applications is available through either Private PAIR or Patent Center. For more information about Private PAIR, see http://portal.uspto.gov/external/portal. For more information about Patent Center, see https://patentcenter.uspto.gov. Should you have questions about access to Private PAIR or Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685